Citation Nr: 1235232	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  12-14 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from July 1941 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's only service-connected disability is bilateral hearing loss, rated 100 percent disabling.  

2.  The Veteran is shown to be, as a result of his service-connected hearing loss, unable to protect himself from his environment without regular assistance from another person. 


CONCLUSION OF LAW

The criteria are met for SMC based on the need for regular aid and attendance.  38 U.S.C.A. § 1114(l), (s)  (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b)(3), (4), 3.352(a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Here, though, the Board need not discuss whether there has been VCAA compliance because the claim is being granted.  See, e.g., 38 C.F.R. § 20.1102 (2011) (harmless error).  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, as the pleading party, the Veteran, not VA, has the evidentiary burden of proof of showing there is a VCAA notice error in either timing or content and, moreover, that the error is unduly prejudicial, meaning outcome determinative of his claim).

The Veteran seeks special monthly compensation (SMC) based on the need for regular aid and attendance of another person.

In a November 2009 report of contact, the Veteran filed an informal claim for aid and attendance benefits, relating that he had a stroke, hearing loss, and open heart surgery.  He said he was unable to leave his house.

On VA audiological examination in June 2011, the Veteran complained of difficulty hearing, and on examination, he was shown to have moderate sloping to profound bilateral sensorineural hearing loss, with very poor word recognition scores.

In a September 2011 rating decision, service connection was established for bilateral sensorineural hearing loss, rated 100 percent disabling, and he was also awarded SMC based on deafness of both ears.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(5).

VA medical records dated from April to November 2011 reflect that his primary medical conditions are hypertension, arrthymia, and left hemiparesis due to a CVA in 1998.  He also has a pacemaker, and a hearing deficit.  In July 2011, a nurse indicated that he needed assistance with the activities of daily living, and he was referred for home health aide services for assistance with the activities of daily living due to multiple medical conditions.  Records reflect that the Veteran's primary medical conditions were left sided hemiparesis and hearing loss.  He had a private aide that assisted him at home during the week to cook and clean and assist him with showering and dressing in the mornings.  He requested VA homemaker/home health aide services on Sundays as he could not afford his aide on the weekends.  VA medical providers determined that the Veteran was in need of a home health aide.  It was noted that he lived alone in an apartment, and was unable to bathe himself, and needed assistance in dressing, grooming, toileting, and ambulation, and he was independent with feeding.  It was felt that the Veteran needed homecare services for assistance with ADLs and IADLs.

A VA compensation examination was conducted in November 2011 to determine whether the Veteran needs regular aid and attendance or is housebound due to service-connected disabilities.  The examiner indicated that the Veteran was not permanently bedridden or hospitalized, and could travel beyond his current domicile.  He used a cane and a motorized wheelchair.  He had dizziness less than weekly, and no memory loss.  He was hard of hearing, which affected his ability to protect himself from the daily environment.  He was unable to perform the following activities:  dressing and undressing, and bathing.  On examination, his gait was stuttering, and hemiplegic.  The Veteran could walk without the assistance of another person, but only within the home.  He needed one cane or a walker.  He could only leave the home for medical care.  His functional impairments were permanent.  His best corrected vision was not 5/200 or worse in both eyes.  His cervical and thoracolumbar spine did not have limitation of motion or deformity.  He had severe impairment of the left upper extremity, and a normal right upper extremity.  He could not feed himself, had some difficulty in dressing, undressing, and grooming, could not bathe himself, and had inability to perform toileting.  His left lower extremity had muscle weakness, atrophy, and lack of coordination, and his right lower extremity had muscle weakness and lack of coordination.  Propulsion was abnormal.  The Veteran was mentally competent.  The diagnoses were hearing loss, cerebrovascular accident with left-side hemiparesis, cardiac arrhthymia, hypertension, benign prostatic hypertrophy, and hyperlipidemia.  The examiner indicated that the Veteran was able to walk unaided but only in the house with difficulty from bed to motorized wheelchair using a cane.  He could feed himself but could not prepare food or shop.  He needed assistance with bathing and tending to other hygiene needs, and he was not confined to bed.  He was able to sit up, but needed help to get up.  He was not blind, was able to travel using a motorized wheelchair, and could leave home without assistance only using a motorized wheelchair.  He did not require nursing home care.  He needed assistance with shopping, cooking, cleaning, dressing, and bathing.  He was very hard of hearing.

There are two types of SMC available to a Veteran who is unable to care for himself.  These matters are governed by the provisions of 38 U.S.C.A. § 1114 (l), (s), and 38 C.F.R. § 3.350(b), (i). 

First, under 38 U.S.C.A. § 1114(l), SMC, as opposed to special monthly pension (SMP), which instead would be based on all disabilities rather than only those that are service connected, is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b). 

Here, though, there is no evidence of any service-connected anatomical loss or loss of use of both feet or one hand and one foot, or of blindness or visual acuity of 5/200 to warrant these specific considerations.  

But SMC also is possible when it is shown the Veteran needs aid and attendance, meaning he is so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b).  And as it pertains to this present case, criteria for establishing such need include whether he is blind; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352(a).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether he is in need of regular aid and attendance of another person:  (1) his inability to dress or undress himself or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) his inability to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) his inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions enumerated in § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC  based on need for aid and attendance).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  However, the finding must be based on the actual requirement of personal assistance from others.

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  That claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352(a).

Resolving doubt in the Veteran's favor, the Board finds that the medical evidence reflects that the Veteran's service-connected hearing loss has rendered him unable to protect himself from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a).  Specifically, the VA examiner stated in November 2011 that the Veteran was hard of hearing, which affected his ability to protect himself from the daily environment.  

Hence, the Board finds that the evidence reflects that the Veteran's service-connected hearing loss causes him to be in need of regular aid and attendance.  Consequently, the criteria for SMC  based on the need for the regular aid and attendance of another person are met.  See 38 U.S.C.A. § 1114(l) ; 38 C.F.R. §§ 3.350(b), 3.352(a).

Because the Board is awarding SMC based on aid and attendance, the claim for SMC at the housebound rate is moot as SMC at the aid and attendance rate set forth at 38 U.S.C.A. § 1114(l) is greater than SMC at the rate set forth at 38 U.S.C.A. § 1114(s) based on being housebound.


ORDER

The claim for SMC based on the need for regular aid and attendance is granted. 


____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


